Case 1:16-cv-05320-RML Document 69 Filed 06/12/19 Page 1 of 1 PagelD #: 611

FITAPELLI | 28 Liberty Street, 30% Floor * New York, NY 10005

SCHAFFER Telephone: (212) 300-0375 + Facsimile: (212) 481-1333 + www4slawfirm.com

ATTORNEYS AT LAW

 

 

June 12, 2019

VIA CM/ECF

Hon. Robert M. Levy, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:  Hotaranu etal v. Star Nissan Inc. et al., 16-cv-05320- (RML)

Dear Judge Levy,

We represent Luis Felix, Razvan Hotaranu, Gabriel Rodriguez, Kenneth Livingston, Lucas
Cedeno, Fernando Cedeno, Leopoldo Hernandez, Lionel Benjamin, Fred Braswell, Richard
Schultz, Kevin Jiong, Joseph Kolb, Jeffrey Meltser, and Humphrey Ferreira (collectively
“Plaintiffs”) in the above referenced matter. Pursuant to the Court’s Minute Entry dated May 3,
2019, Plaintiffs submit the Fair Labor Standards Act Settlement Agreements along with a
Stipulation of Discontinuance executed by the parties.

The New York Labor Law Agreements have been submitted via electronic mail under
separate cover.

We thank the Court for its time and consideration in this matter.

Singerely,-7

—

CC: — All counsel of record (via CM/ECF)
